96 F.3d 1440
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Raymond Lee PRAYEAR, Jr., Defendant-Appellant.
No. 96-4045.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1996.Decided Sept. 12, 1996.

Howard G. Higgins, Jr., Morgantown, West Virginia, for Appellant.
William D. Wilmoth, United States Attorney, Sam G. Nazzaro, Assistant United States Attorney, Wheeling, West Virginia, for Appellee.
Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.

OPINION
PER CURIAM

1
Raymond Lee Prayear, Jr., pled guilty to conspiracy to possess crack cocaine with intent to distribute, 21 U.S.C.A. § 846 (West Supp.1996).  He was sentenced to a term of 151 months imprisonment.  He appeals his sentence on two grounds which were not raised in the district court and are without merit.  Finding no plain error, we affirm his sentence.


2
Prayear first contends that his sentence is disproportionate to the gravity of his offense and thus violates the Eighth Amendment.  Because his sentence is less than life without parole, an extended proportionality review is not necessary.   United States v. Thomas, 900 F.2d 37, 39 (4th Cir.1990).  We have no difficulty in finding that Prayear's sentence is not disproportionate to his offense.


3
Next, Prayear argues that the 100-to-1 statutory sentencing ratio for cocaine and crack offenses violates the Equal Protection Clause of the Fifth Amendment because of its disparate impact on black defendants.  This claim has been considered and rejected before.   United States v. Fisher, 58 F.3d 96, 99 (4th Cir.), cert. denied, --- U.S. ----, 64 U.S.L.W. 3270 (U.S. Oct. 10, 1995) (No. 95-5923).


4
The sentence is accordingly affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED